[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JUNE 11, 2008
                             No. 07-15094                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D.C. Docket No. 07-00085-CR-ORL-28-DAB

UNITED STATES OF AMERICA,


                                                               Plaintiff–Appellee,

                                  versus

TOMMIE J. QUINN,
a.k.a. The Stik,

                                                         Defendant–Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (June 11, 2008)

Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:
      Tommie J. Quinn appeals his 210-month sentence for receiving and

distributing child pornography materials, in violation of 18 U.S.C. § 2252(a)(2),

(b)(1). On appeal, Quinn argues that his sentence was unreasonable because the

district court failed to adequately consider the 18 U.S.C. § 3553(a) factors. Quinn

contends that the court focused primarily on one § 3553(a) factor, the nature and

circumstances of his offense, without also considering that he had not committed

any crimes in the year prior to his self-surrender, that the doctor who examined

him opined that he was not a pedophile, and that he had a history of depression.

      After careful review, we find that Quinn’s sentence was both procedurally

and substantively reasonable. Gall v. United States, __ U.S. __, 128 S. Ct. 586,

597–98, 169 L. Ed. 2d 445 (2007); United States v. Agbai, 497 F.3d 1226, 1229

(11th Cir. 2007). The court correctly calculated the Guidelines’ range and

expressly stated that it had considered the § 3553(a) factors. Furthermore, in

imposing the 120-month sentence—at the low end of the Guidelines’ range—the

court provided a reasoned basis for imposing Quinn’s sentence. Thus, we affirm

Quinn’s sentence.

      AFFIRMED.




                                          2